Name: Commission Decision No 1619/83/ECSC of 8 June 1983 amending for the fourth time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertaking in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-17

 Avis juridique important|31983S1619Commission Decision No 1619/83/ECSC of 8 June 1983 amending for the fourth time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertaking in the steel industry Official Journal L 159 , 17/06/1983 P. 0056 - 0057*****COMMISSION DECISION No 1619/83/ECSC of 8 June 1983 amending for the fourth time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertaking in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 1696/82/ECSC of 30 June 1982 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as amended for the third time by Decision No 87/83/ECSC (2), and in particular Article 18 (1) thereof, Whereas: (a) category Id comprises, under the designation 'other coated flat products' a number of products, namely: - electro-galvanized sheet, - sheet coated organically, - other sheet with metallic coatings (lead, aluminium-plated etc.). This includes all coated sheet with the exception of hot-dipped galvanized sheet, which is included in category Ic. Category Id includes a number of new products which substitute for cold-rolled sheet (category Ib) and galvanized sheet (category Ic). Since demand for these products is expanding fairly rapidly, at a rate well above the average for other products, on the one hand, and reference production levels are minimal or sometimes non-existent so that it is not always possible to set quotas which match this demand, on the other hand, the resulting restrictions on production may sometimes make it difficult for undertakings to satisfy the needs of their customers. Consequently it is necessary to find a means of permitting production of these category Id products, but on condition that they are direct replacements for products in category Ib and/or Ic, the undertaking's quotas for which will be reduced by an appropriate quantity; (b) Certain undertakings have neither reference quantities nor quotas for their production or part of their production of certain categories of this product because in the past it was processed within the same undertaking into other categories of product subject to the quota system. These undertakings may wish temporarily to divide their production with other undertakings so as to permit the second undertaking to produce the semi-finished products for processing by the first undertaking. This production is not possible within the quota system where the first undertaking has no quotas to transfer and the second undertaking has no quotas to use in respect of the production in question. Provided that there is no increase in production of the pre-products in question it is necessary to make provision for the allocation of additional quotas to the first undertaking, which would use them solely to effect transfers to or exchanges with the second undertaking, which will be allowed only to use them for the production of semi-finished products to be processed by the first undertaking; (c) the rapid growth in demand for category Id products to replace category Ib and/or Ic sheet constitutes a radical change in the steel market which causes difficulties with the application of the quota system for which Decision No 1696/82/ECSC makes no provision. It is therefore necessary pursuant to Article 18 (1) to amend Decision No 1696/82/ECSC so as to permit the undertakings concerned to satisfy the needs of their customers; (d) in order to facilitate exchange of quotas between undertakings it is necessary to establish for transfer, quotas for products which are not covered by the quota system because their further processing has taken place within the same undertaking. The inability to make such exchanges or transfers was not envisaged by the provisions now in force and causes difficulties in applying Decision No 1696/82/ECSC for the purposes for which it was adopted. It is therefore necessary pursuant to Article 18 (1) to amend Decision No 1696/82/ECSC in order to allocate quotas permitting the undertakings concerned to make exchanges or transfers in specific cases. These Decisions do not increase production by the recipient undertakings and consequently in no way change the relative shares of other undertakings, HAS ADOPTED THIS DECISION: Article 1 Decision No 1696/82/ECSC is hereby amended as follows: 1. The following Article shall be inserted after Article 17: 'Article 17a Where the Commission finds as a result of an application lodged by an undertaking in the course of a quarter that this undertaking can no longer supply its customers with products included in category Id owing to its low reference production and the consequent quotas and owing to the fact that its customers request supplies of products in category Id instead of products in category Ib and/or Ic, the Commission may authorize a partial transfer to category Id of the production quotas in respect of category Ib and/or Ic and of the part of these quotas which may be delivered in the common market to the extent that this does not interfere with the working of the system.' 2. The following paragraph (4a) shall be added to Article 11: '4a. Where an undertaking which manufactures a product in respect of part or the whole of which it has no reference production and consequently no quota because all or part of this product has been intended for further processing within the same undertaking into other products (in respect of which it has reference quantities and quotas), the "transferor undertaking" shall reach an agreement with another undertaking that the latter undertaking (the "transferee undertaking") will process these semi-finished products in its place provided that: - further processing operations will be carried out by the transferor undertaking on the semi-finished products manufactured by the transferee undertaking and - the additional quotas allocated will be immediately transferred to or exchanged with the transferee undertaking and - the transferor undertaking accepts an obligation for the quarter during which the additional quotas are allocated to refrain from production of a tonnage of these pre-products equal to the additional quotas allocated, the Commission may allocate an additional quota to the transferor undertaking should the undertaking so request in the course of the quarter in question.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 191, 1. 7. 1982, p. 1. (2) OJ No L 13, 15. 1. 1983, p. 9.